 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDentire record in this proceeding, the National Labor Relations Boardmakes the following determination of dispute1Employees employed as laborers by Henderson Electric Co,Inc, currently represented by Construction and GeneralLaborersLocal Union #576, Laborers' International Union of North Amerlea,AFL-CIO, are entitled to perform the work of operating walkbehind trenching machines when used for digging trenches in whichelectrical cables, conduit, or conductors are to be laid2ElectricalWorkers Local 369, International Brotherhood ofElectricalWorkers, AFL-CIO, and George F Wode, itsagent, arenot and have not been entitled, by means proscribed by Section 8 (b)(4) (D) of the Act, to force or require Henderson Electric Co, Inc,to award the above work to members of Electrical Workers Local369, International Brotherhood of Electrical Workers, AFL-CIO3Within 10 days from the date of this Decision and Determination of Dispute, Electrical Workers Local 369, International Brother-hood of ElectricalWorkers, AFL-CIO, andits agent,George FWode, shall notify the Regional Director for Region 9, in writing,whether they will or will not refrain from forcing or requiring theEmployer, by means proscribed by Section 8(b) (4) (D) of the Act,to award the work in dispute to its members rather than to membersof Construction and General Laborers Local Union #576, Laborers'International Union of North America,"It-CIODaniel Construction Company,IncandUnited Association ofJourneymen and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada,AFL-CIO, PetitionerCase 11-RC-1453October 18,1966SUPPLEMENTAL DECISIONPursuant to a Decision and Direction of Election issued by theNational Labor Relations Board on September 21, 1961,1 as amendedon October 19, 1961, an election was conducted on November 16, 1961,among the employees in the unit found appropriate by the Board'The petitioner,having lost the election, filed objections to the election and unfair labor practice charges Upon the issuance of a corn1 DanielConstruction Company Inc133 NLRB 284s All journeymen plumbers and pipefitters pipefitter welders and pipefitter helpers employed by the Company in building and construction Work in the States of North CarolinaSouth Carolina Tennessee Alabama Georgia and Florida(Creenyille division) eacludlug all other building trades craftsmen engineers draftsmen foremen(working and nonworking)general foremen clerical employees professional employees watchmen guardsand supervisors as definedin the Act161 NLRB No 13 DANIEL CONSTRUCTION COMPANY53plaint, the Regional Director consolidatedthe cases 3for hearing OnJuly 18, 1963, the Trial Examiner issued his Intermediate Report,finding that the Employer had engaged in and was engaging in certarn unfair labor practices and recommending that the election heldin Case 11-RC-1453 be set aside and a new election be heldThe Board, on January 31, 1964, adopted the Trial Examiner'sDecision with certain additions and modifications' The RespondentEmployer filed a Petition for Review of the Board's Order with theUnited States Court of Appeals for the Fourth Circuit The courtenforced the Board's Order in the unfair labor practice case, butdeclined to review the findings and order entered in the representationcase5The Employer's Petition for a Writ of Certiorari wasdenied by the Supreme Court on October 11, 1965 6Thereafter, on November 8, 1965, the Employer filed a motion withthe Board to reopen the record for the purpose of receiving evidenceas to the appropriateness of the unit and the formula utilized bythe Board in determining the voting eligibility of employees generally, and of certain employees in particular who customarily transferbetween supervisory and nonsupervisory jobs The Employer contended that since the hearing it had made extensive changes in itsoperational structure affecting the validity of the Board's appropriate unit finding and that more accurate employment records pro-vided a basis for a more realistic eligibility formula On Decemher 13, 1965, the Board ordered the Employer to file a statement insupport of its motion, and, on January 24, 1966, the Employer fileda bill of particulars in support of motion to reopen On February 8,1966, the Board issued an Order Reopening Record and RemandingProceeding to Regional Director for Further Hearing in the above-entitled proceeding, such hearing to be confined to the voting eligibility formula and the exact scope of the divisionwide unit Inresponse to a joint motion filed by the parties on April 28, 1966, theBoard, on May 6, 1966, amended the above Order to provide for aseparate hearing on the scope of the divisionwide unit and defer hearmg on the standards for determining eligibility pending the Board'sdetermination of the unit issue On June 9, 1966, a hearing was heldbefore Hearing Officer Larry J EubanksPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three memberpanel [Chairman McCulloch and Members Fanning and Jenkins]$ Cases 11-RC-1453 and 11-CA-1893145 NLRB 1397 By such action the Board effectively remanded the representationcase to the Regional Director for the purpose of holding another election5 Danael Construction Compamy vN L R B341 F 2d 805 (C A 4)e 382 U 8 831 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe 'Employer's request to reopen the record for the purpose ofreceiving evidence as to the appropriateness of the scope of the divi-sionwide unit is based on its contention that since the original repre-sentation hearing in 1961, it has made extensive changes in its opera-tional structure which affect the validity of the Board's appropriateunit finding. Testimony for the Employer indicated that it now oper-ates with 10 geographical divisions instead of the 5 it had at the timeof the original hearing.? From the testimony it appears that eachdivision is a completely separate and distinct operation which doesitsown estimating, contracting, and expediting; that with slightexception each division maintains separate records regarding its pay-roll, accounting, and work to be performed; that labor policies aredetermined on a divisional. basis; and that each division determineswith respect to individual jobs whether the mechanical work will besubcontracted or performed by Daniel Construction Company employ-ees.No evidence was introduced which showed actual change in theorganization or operation of the Greenville division affecting theunderlying factors upon which the Board earlier found appropriatea unit of plumbers and pipefitters employed by that division, that is,centralized control of labor relations, similarity of skills, functions,and working conditions at all projects and employee transfer betweenprojects.Evidence was introduced to show that the Employer is attemptingto establish each division as an autonomous operation which willwork within a specific geographic area. The Employer contends thatthe area of the Greenville division unit should now be limited to theState of South Carolina, the metropolitan area of Augusta, Georgia,and a few isolated jobs outside South Carolina, primarily in NorthCarolina, instead of the six State area originally found appropriate.sHowever, the record indicates that the Greenville division, at thetime of hearing, was performing jobs in five of the six States speci-fied in the 1961 unit finding. There is also testimony by the Employer'svice president and assistant general manager that if regular customersrequest that the Greenville division-which is the only division main-?Divisions established since the 1961 hearing are a Tennessee division(1961),an In-ternational division with Brussels,Belgium, headquarters(1964),and Louisiana, Ken-tucky, and Arkansas divisions(1965). ,8 This contention concerning a more limited area for the Greenville division unit assumesthat the Board will adhere to divisionwide scope. The Employer further contends that theonly appropriate unit would be one limited to a specific project. The hearing was for thelimited purpose of receiving evidence on the question of the scope of the divisionwide unit,rather than a reexamination of the appropriateness of a divisionwide unit. In any event,we would reject the Employer's contention that a single project unit is the only appro-priate unit for the same reasons we rejected this contention in the previous decision. See133 NLRB 264, 265. MARION MANUFACTURING COMPANY55half of the total work force-perform work in other States, the divisionwould undertake such work even in States where divisions other thanGreenville now operate.Based on the above, and on the record as a whole, we find that theEmployer has failed to show organizational changes warranting amodification in the scope of the divisionwide unit previously foundappropriate.9 The scope of the unit was found to be coextensive withthe Greenville division's operations, and we reaffirm that determina-tion and find that the appropriate unit for collective bargainingwithin the meaning of Section 9(b) of the Act is as follows:All journeymen plumbers and pipefitters, pipefitter welders andpipefitter helpers employed by the Company in its Greenvilledivision, including but not limited to construction work in theStates of North Carolina, South Carolina, Tennessee, Alabama,Georgia, and Florida, excluding all other building trades crafts-man, engineers, draftsmen, foremen (working and nonworking),general foremen, clerical employees, professional employees,watchmen, guards, and supervisors as defined in the Act.As we have now reexamined the unit problem and made our deter-mination, we remand this proceeding to the Regional Director forRegion 11, pursuant to the Board Order of May 6, 1966, for the pur-pose of reopening the record and holding a hearing to receive evi-dence relating to the voting eligibility formula.0The Employer's request for oral argument is denied as the record and briefs adequatelyrpresent the issues and positions of the parties.Marion Manufacturing CompanyandUnited Textile Workers ofAmerica,AFL-CIO.Case 11-CA-?2944.October 18, 1966DECISION AND ORDEROn July 5, 1966, Trial Examiner John Dyer issued his Decision inthe above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that the Respondent had not,engaged in certain other unfair labor practices alleged in the com-plaint and recommended that the complaint be dismissed with respectto those allegations. Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision, and a brief in support thereof.161NLRB No. 21.